Title: To James Madison from Samuel Coleman, 21 March 1803
From: Coleman, Samuel
To: Madison, James


Sir,Richmond March 21st. 1803.
Your letter, of the 13th. instant, was received at a time when my official duties were uncommonly pressing, and I am yet so fully occupied as to be under the necessity of requesting your patience for a few days respecting the arrangements necessary for sending to Alexandria or George town, according to your instructions, a part of the Furniture left here by Colonel Monroe. As early as possible every thing requisite for the safe transportation thereof will be attended to, and the contents of your letter in other respects strictly complied with.
I have to request the favor of a conveyance for the inclosed; and am, with perfect respect Sir, your most obedt. Servant
Samuel Coleman
 

   
   RC (DLC).


